DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The examiner acknowledges the cancellation of claims 1-6, 9-10, and 13.


Allowable Subject Matter

Claims 7-8 and 11-12 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes wherein the enclosed block wall further defines a heat dissipation space in one of the receiving chambers, and one of the functional modules further comprises a cooling fan that is disposed in the heat dissipation space.    None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 8, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 7, this claim is also deemed allowable.	

Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes wherein the enclosed block wall has a sidewall that has a through hole in communication with the second waterproof space; another of the functional modules is disposed in another of the receiving chambers partitioned by the sidewall, the another of the functional modules has a connection port, the connection port is located in the through hole so as to be electrically connected to the circuit board, and the connection port and the through hole generate sealed interference.  None of the reference art of record discloses or renders obvious such a combination. 

Regarding claim 12, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 11, this claim is also deemed allowable.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841